Main, J.
The plaintiff brings this action, seeking dissolution of the bonds of matrimony existing be- : tween herself and the defendant. The trial court declined to grant the divorce, and entered a judgment dismissing the action. From this judgment, the ;
plaintiff appeals.
The record shows that the parties were married in the month of December, 1915. As a result of this ! marriage, one child was born, who, at the time of the trial, was approximately two years of age. The evidence shows beyond controversy that the appellant, *111without fault on her part, was abandoned by the respondent in May, 1917, and that, subsequent to that time, he had refused to live with her or contribute to her support. He had, however, contributed at times something to the support of the child. The action was brought in September, 1918. It appears that the abandonment had existed for more than a year, and that the respondent had failed to support the appellant for a length of time which indicated a settled purpose on his part to disregard his obligation in this respect. Under the cases of Garland v. Garland, 66 Wash. 226, 119 Pac. 386, and Merriam v. Merriam, 75 Wash. 389, 134 Pac. 1058, the appellant was entitled to the decree which she sought.
The judgment will be reversed, and the cause remanded with directions to the superior court 'to enter a judgment for the appellant in accordance with the prayer of her complaint.
Reversed.
Holcomb, C. J., Parker, Mackintosh, and Mitchell, JJ., concur.